 

No. ____________________ 
 EXHIBIT C

 
WARRANT
To Purchase Common Stock
of
The Small Business Company, Inc.
 
THIS CERTIFIES THAT, upon surrender of this Warrant at the office of the
Company, in the City of San Diego, State of California, accompanied by payment
as hereinafter provided, the registered owner of this Warrant, or assigns
(“Holder”), is entitled to purchase at any time prior to the expiration of the
Warrant Exercise Period (as hereinafter defined), but not thereafter,
twenty-five thousand (25,000) shares of common stock (“Common Stock”) of The
Small Business Company, Inc., a Delaware corporation (“Company”), as such Common
Stock shall be constituted at the time of purchase, which shares have been duly
authorized and set aside for issuance and will, upon such issuance, be fully
paid and nonassessable, at the price of Twenty Cents ($0.20) per share, subject
to the terms and provisions herein.


This Warrant shall be exercisable in whole at any time or in part from time to
time (provided that not less than Five Hundred (500) shares of Common Stock, or
any integral multiple of such amount, shall be purchased upon any such partial
exercise hereof), for a period of three (3) years, commencing (i) six months
following the final delivery by the Company of Units sold pursuant to the
Memorandum or (ii) upon the registration of this Warrant and the Common Stock
issuable upon the exercise hereof under the Securities Act of 1933, as amended,
and the securities or “blue sky” laws of any state in which the exercise or
transfer of this Warrant is proposed to be effected, whichever first occurs
(“Warrant Exercise Period”), only upon surrender of this certificate at the
office of the Company in San Diego, California. Upon the expiration of the
Warrant Exercise Period, this Warrant will expire and become void and of no
value. No fractional shares will be issued upon the exercise hereof.


This Warrant shall be registered at the office of the Company and is
transferable only at said office by the registered Holder hereof or his duly
authorized attorney upon surrender of this certificate, properly endorsed.
 
THIS WARRANT MAY NOT BE TRANSFERRED OR EXERCISED UNLESS SAID WARRANT AND THE
SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE THEREOF ARE REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
ARE EXEMPT FROM SUCH REGISTRATION, OR SUCH TRANSFER OR EXERCISE (AND THE
ISSUANCE OF COMMON STOCK PURSUANT TO SUCH EXERCISE) IS EXEMPT FROM REGISTRATION
UNDER SUCH ACT AND SUCH LAWS. THE COMPANY WILL USE ITS BEST EFFORTS TO SO
REGISTER OR QUALIFY THIS WARRANT, AND THE COMMON STOCK ISSUABLE UPON THE
EXERCISE HEREOF, AND/OR TO SO REGISTER OR QUALIFY THE TRANSACTIONS PURSUANT TO
WHICH SUCH SECURITIES ARE ISSUED OR TRANSFERRED, UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE SECURITIES LAWS OF THE JURISDICTIONS IN WHICH UNITS
ARE SOLD; THE COMPANY MAY, IN ITS SOLE DISCRETION, ATTEMPT TO SO REGISTER OR
QUALIFY SUCH SECURITIES IN JURISDICTIONS OTHER THAN THOSE IN WHICH UNITS ARE
SOLD PURSUANT TO THE MEMORANDUM.


The Holder of this Warrant shall not by virtue thereof have any rights of a
stockholder of the Company or to notice of meetings of stockholders or of any
other proceedings of the Company.


Upon any adjustment of the number of shares of Common Stock which may be
purchased upon the exercise of this Warrant and/or the purchase price per share,
then in each such case the Company shall give written notice thereof, as herein
below provided, which notice shall state the purchase price per share resulting
from such adjustment and the increase or decrease, if any, in the number of
shares of Common Stock purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.


This Warrant is divisible on surrender, in which case a new Warrant or Warrants
will be issued.


If prior to the expiration of this Warrant, by exercise hereof or by its terms:
 
 
C-1

--------------------------------------------------------------------------------

 
 
(a) The Company shall be recapitalized through the subdivision of its
outstanding shares of Common Stock into a greater number of shares, or shall by
exchange or substitution of or for its outstanding Common Stock or otherwise,
reduce the number of such shares, then in each such case the number of shares
deliverable upon the exercise of this Warrant shall be changed in proportion to
such increase or decrease of the outstanding shares of such Common Stock of the
Company, without any change in the aggregate payment by the Warrant Holder from
the aggregate payment specified on the face of this Warrant.


(b) A dividend shall be declared or paid at any time on the Common Stock of the
Company in its Common Stock or in securities convertible into Common Stock of
the Company, then in each such case the number of shares deliverable upon the
exercise thereafter of this Warrant shall, without requiring any payment by the
Warrant Holder in addition to the payment specified on the face hereof, be
increased in proportion to the increase, through such dividend, in the number of
outstanding shares of Common Stock of the Company. In the computation of the
increased number of shares deliverable upon the exercise of this Warrant, any
dividend paid or distributed upon the Common Stock in securities convertible
into Common Stock shall be treated as a dividend paid in Common Stock to the
extent that shares of Common Stock are issuable upon the conversion thereof. The
obligations of the Company and the rights of the Holder hereof shall not be
affected by the exercise of any conversion privileges heretofore granted to the
holders of any of the stock or securities of the Company or of any other
corporation.


(c) The Company shall, at any time while any of the Warrants are outstanding,
declare a dividend on its Common Stock, then in each such case the Company shall
give notice in writing to the registered Holder of this Warrant, and such
dividends so declared shall be made payable only to the stockholders of record
on a date at least ten (10) days subsequent to the date of such notice,
including stock issued pursuant to the exercise of such Warrants prior to such
record date.


(d) The Company shall be recapitalized by reclassifying its outstanding Common
Stock into stock without par value, or the Company or a successor corporation
shall consolidate or merge with, or convey all, or substantially all, of its or
any successor corporation's property or assets to, any other corporation or
corporations (any such corporation being included within the meaning of
“successor corporation” as hereinbefore used in the event of any consolidation
or merger of such corporation with, or the sale of all, or substantially all, of
the property or assets of such corporation to another corporation or
corporations) then in each such case, as a condition of such recapitalization,
consolidation, merger or conveyance, lawful and adequate provision shall be made
whereby the Holder of each Warrant shall thereafter have the right to purchase,
upon the basis and upon the terms and conditions specified in this Warrant, in
lieu of the shares of Common Stock of the Company theretofore purchasable upon
the exercise of this Warrant, such shares of stock, securities or other assets
as may be issued or payable with respect to, or in exchange for, the number of
shares of Common Stock of the Company theretofore purchasable upon the exercise
of this Warrant had such recapitalization, consolidation, merger or conveyance
not taken place; and in any such event the rights of the Warrant Holder to an
adjustment of the number of shares of Common Stock purchasable upon the exercise
of this Warrant as hereinbefore provided shall continue and be preserved in
respect of any stock which the Warrant Holder becomes entitled to purchase. It
shall be a condition of such consolidation, merger or conveyance that each
successor corporation shall assume, in manner and form satisfactory to the
Warrant Agent, the obligation to deliver to the Warrant Holder, upon the
exercise of this Warrant, such shares of stock, securities or assets as, in
accordance with the provisions of this Warrant, shall have been provided for
such purpose. The Warrant Agent shall assume no liability for its exercise of
discretion hereunder, other than for wilful wrongdoing.


This Warrant shall be deemed to have been exercised, and the Holder exercising
the same to have become a Common Stockholder of record of the Company, for the
purpose of receiving dividends and for all other purposes whatsoever as of the
date the Holder surrendered this Warrant accompanied by payment in cash, as
herein provided. The Company agrees that, while this Warrant shall remain valid
and outstanding, its stock transfer books shall not be closed for any purpose
whatsoever, except under arrangements which shall insure to Holders exercising
Warrants or applying for transfer of stock within five (5) days after the books
shall have been reopened all rights and privileges which they might have had or
received if the transfer books had not been closed and they had exercised their
Warrants at any time during which such transfer books shall have been closed.


Upon each increase or decrease in the number of shares of Common Stock of the
Company deliverable upon the exercise of this Warrant, or in the event of
changes in the rights of the Warrant Holders by reason of other events
hereinbefore set forth, then, in each such case, the Company shall forthwith
file with the Company a certificate executed by its President or one of its Vice
Presidents, and attested by its Secretary or one of its Assistant Secretaries,
stating the increased or decreased number of shares so deliverable and setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based.
 
 
C-2

--------------------------------------------------------------------------------

 


The Company covenants, at all times when Warrants are outstanding and in effect,
to reserve, unissued, such number of shares of Common Stock as it may be
required to deliver pursuant to the exercise of this Warrant, subject to
consolidation, merger or sale, as set forth as hereinabove set forth.


As used herein, the terms “Holder” “Warrant Holder” and “Holder of this Warrant”
shall be construed to mean the registered holder hereof, and, in the case of any
notice required by this Warrant to be given to the Warrant Holder, it shall be
sufficient if mailed to the last known address of such Holder as the same
appears on the books of the Company.


IN WITNESS WHEREOF, THE SMALL BUSINESS COMPANY, INC. has caused this Warrant to
be signed in its corporate name by its President or a Vice President, manually
or in facsimile, and its corporate seal or a facsimile to be imprinted hereon
and attested by the manual or facsimile signature of its Secretary or an
Assistant Secretary, as of the day and year first above written.



    THE SMALL BUSINESS COMPANY, INC.            By:
____________________________________     
President
      [CORPORATE SEAL]                Attest:_________________________________ 
   
Secretary
     



 

 
C-3

--------------------------------------------------------------------------------

 

SUBSCRIPTION FORM
(To be Executed Upon Exercise of Warrant)


The undersigned, the Holder(s) or assignee(s) of such Holder(s) of the within
Warrant, hereby (i) subscribes for shares of Common Stock which the undersigned
is entitled to purchase under the terms of the within Warrant and (ii) tenders
herewith the full exercise price of all shares subscribed for.
 
Dated:______________________


Number of Shares Subscribed For: ________________________________




         
(Signature of Holder) 
               
(Print or Type Name) 
               
 (Signature of Holder)
               
 (Print or Type Name)

 
 



 
C-4

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
(To Be Executed By the Registered Holder to Effect
a Transfer of the Within Warrant)




FOR VALUE RECEIVED, the undersigned Warrant Holder(s) do(es) hereby sell, assign
and transfer unto   the right to purchase common stock evidenced by this
Warrant, and does hereby irrevocably constitute and appoint
______________________________ Attorney, to transfer the said right on the books
of the Company, with full power of substitution.




Dated: __________________


Number of Shares assigned:______________________________



         
(Signature of Holder) 
               
(Print or Type Name) 
               
 (Signature of Holder)
               
 (Print or Type Name)

 
 
 
C-5

--------------------------------------------------------------------------------

 


